Filed 4/9/15 P. v. Brown CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066269

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD253605)

DAVID JOSEPH BROWN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura H.

Parsky, Judge. Affirmed as modified with directions.

         Paul J. Katz, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Tami

Falkenstein Hennick, Deputy Attorneys General, for Plaintiff and Respondent.
         A jury convicted David Joseph Brown of failing to register as a sex offender (Pen.

Code,1 § 290.013) in count 1. In count 2 he was convicted of failing to register as a

transient (§ 290.011). The court found true one prison prior (§ 667.5, subd. (b)) and one

strike prior (§ 667, subds. (b)-(i)). Brown was sentenced to a total term of five years in

prison. In addition the court imposed a $500 sex offender fine pursuant to section 290.3.

         Brown appeals challenging only the sex offender fine. He contends the fine was

not authorized for the offense for which he was convicted. The People correctly concede

the fine was not authorized and that we should strike it. We agree with the parties that

the $500 fine was improperly imposed and we will modify the judgment by striking the

fine.2

                                        DISCUSSION

         The $500 sex offender fine is required by section 290.3, in cases where the

defendant has been convicted of new offenses specified in subdivision (c) of section 290.

Section 290.3, subdivision (a) provides in part:

            "(a) Every person who is convicted of any offense specified in
            subdivision (c) of section 290 shall, in addition to any imprisonment
            or fine, or both, imposed for commission of the underlying offense,
            be punished by a fine of three hundred dollars ($300) upon the first
            conviction or a fine of five hundred dollars ($500) upon the second
            and each subsequent conviction, unless the court determines that the
            defendant does not have the ability to pay the fine."




1        All further statutory references are to the Penal Code unless otherwise specified.

2      Since the issue in this case is very limited we will omit the traditional statement of
facts.
                                               2
       As the parties have pointed out the offenses for which Brown was convicted are

technical violations, not listed in section 290, subdivision (c). Simply put, the fine in

section 290.3 does not apply in this case and it must be stricken.

                                      DISPOSITION

       The judgment is modified to strike the $500 fine imposed pursuant to section

290.3. The trial court is directed to amend the abstract of judgment accordingly and

forward the amended abstract to the Department of Corrections and Rehabilitation. In all

other respects the judgment is affirmed.




                                                                     HUFFMAN, Acting P. J.

WE CONCUR:


                  McDONALD, J.


                    McINTYRE, J.




                                              3